Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jong Wan Suh on 03/09/21.

The application has been amended as follows: 

1.	(Currently Amended) A vacuum cleaner comprising:
a suction unit configured to guide air and dust;
a main body comprising a first cyclone unit configured to separate the air and the dust, which are suctioned through the suction unit, from each other and a second cyclone unit configured to separate the dust from the air discharged from the first cyclone unit; and
a guide unit disposed in the main body to partition a first dust storage part, in which the dust separated in the first cyclone unit is stored, and a second dust storage part, in which the dust separated in the second cyclone unit is stored, from each other,
wherein the guide unit comprises:
a filter part surrounding the second cyclone unit and configured to filter the air that is separated from the dust in the first cyclone unit while flowing to the second cyclone unit, and

wherein the guide unit is separably coupled to the main body, and based on the guide unit being separated from the main body, a dust discharge part of the second cyclone unit is exposed to an outside, and
wherein the filter part and the storage unit are separated from the second cyclone unit together.

2.	(Currently Amended) The vacuum cleaner of claim 1, wherein the main body comprises a dust container comprising the first dust storage part,
the dust container includes a discharge opening, and
the guide unit is separated downward from the dust container through the discharge opening.

3. 	(Canceled)	

4.	(Currently Amended) The vacuum cleaner of claim 1, wherein: 
a sealing member is disposed on the second cyclone unit, and
the storage unit comprises a contact rib coming into contact with the sealing member.

5.	(Currently Amended) The vacuum cleaner of claim 4, wherein: 
the second cyclone unit comprises a sealing member coupling part to which the sealing member is coupled,
the sealing member coupling part is disposed on the second cyclone unit to allow the dust discharge part of the second cyclone unit to pass therethrough,
a sealing member fitting groove into which the sealing member is fitted is defined in a lower portion of the sealing member coupling part, and
the contact rib comes into contact with a bottom surface of the sealing member.

vacuum cleaner of claim 5, wherein each of the sealing member and the contact rib has a ring shape, and
the dust discharge part of the second cyclone unit is disposed in a region defined by the contact rib in the state in which the contact rib comes into contact with the bottom surface of the sealing member.

7.	(Currently Amended) The vacuum cleaner of claim 4, wherein the storage unit comprises an inner body coupled to the filter part and an outer body surrounding the inner body.

8.	(Currently Amended) The vacuum cleaner of claim 7, wherein the dust discharge part of the second cyclone unit and the sealing member are disposed inside the inner body, and
the contact rib protrudes from the inner body.

9.	(Currently Amended) The vacuum cleaner of claim 7, further comprising at least one sealer disposed between the inner body and the outer body.

10.	(Currently Amended) The vacuum cleaner of claim 1, wherein the filter part comprises:
a filter body having a plurality of openings; and
a mesh covering the plurality of openings,
wherein an air inlet of the second cyclone unit is disposed inside the filter part.

11.	(Currently Amended) The vacuum cleaner of claim 1, wherein the filter part further comprises a cleaning part extending outward from an upper end of the filter part.

12.	(Currently Amended) The vacuum cleaner of claim 11, wherein: 
the cleaning part inclinedly extends horizontally or upward from the filter part, and


13.	(Currently Amended) The vacuum cleaner of claim 1, wherein: 
the main body further comprises a discharge guide configured to guide the air discharged from the second cyclone unit, and
the filter part is separably coupled to the discharge guide.

14.	(Currently Amended) The vacuum cleaner of claim 13, wherein the discharge guide comprises a first coupling part to be coupled to the filter part,
the filter part comprises a second coupling part to be coupled to the first coupling part, and
the second coupling part comprises a first groove into which the first coupling part is accommodated and a second groove extending from the first groove in a direction crossing that in which the first coupling part is accommodated into the first groove so that coupling of the first coupling part and the second coupling part is completed by an rotational operation of the filter part.

15.	(Currently Amended) The vacuum cleaner of claim 2, wherein the guide unit further comprises a cleaning part extending to an inner circumferential surface of the dust container.

16.	(Currently Amended) The vacuum cleaner of claim 1, wherein an air inlet of the second cyclone unit is disposed lower than an axis in a longitudinal direction of the suction unit.

17.	(Currently Amended) A vacuum cleaner comprising:
a suction unit configured to guide air and dust;

a sealing member installed on the second cyclone unit; and
a guide unit separably coupled to the main body,
wherein the guide unit covers at least a portion of the second cyclone unit in the state in which the guide unit is coupled to the main body, 
wherein the guide unit comprises:
a filter part surrounding the second cyclone unit and configured to filter the air that is separated from the dust in the first cyclone unit while flowing to the second cyclone unit, 
a storage unit connected to a lower portion of the filter part and including an inner body coupled to the filter part and an outer body that separably surrounds
a contact rib coming into contact with the sealing member in the state in which the guide unit is coupled to the main body,
wherein a dust discharge part of the second cyclone unit and the sealing member are disposed inside the inner body, and the contact rib protrudes from the inner body.

18.	(Currently Amended) The vacuum cleaner of claim 17, wherein, based on the guide unit being separated from the main body, the dust discharge part of the second cyclone unit is exposed to an outside.

19.	(Currently Amended) The vacuum cleaner of claim 17, wherein the guide unit comprises an opening through which the air primarily separated from the dust in the first cyclone unit passes.

20-22. 	(Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1 and 17 include structures which are neither anticipated by, nor obvious over prior art of record.  Claims 2, 4-16 and 18-19 depend on claims 1, 17; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DUNG H BUI/           Primary Examiner, Art Unit 1773